DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional Application No. 62/852,792 filed  May 24, 2019

Status of Claims
This Office Action is responsive to the preliminary amendment filed on March 27, 2021. As directed by the amendment: claims 1-20 have been cancelled; and claims 21-40 have been added. Thus, claims 21-40 are presently pending in this application.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42 (Fig. 3A-3B).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 42 (Figs. 3A-3B).
Appropriate correction is required.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites “an inner case and an outer case that are rotatably sliding relative to each other”, ln 2 should read -- an inner case and an outer case that are rotatably slidable relative to each other.--;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: swivel adapter in claims 21-29, 33-40; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 26, 28-34, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-11 14-20 of U.S. Patent No. 11,007,331 (hereinafter: “Pat’331). Although the claims at issue are not identical, they are not patentably distinct from each other because:
 Pat’331 method of claim 1 recites the use of the medical inhaler assembly of instant independent claim 21 . 
Pat’331 method of claim 2 recites the medical inhaler assembly of instant independent claim 22.
Pat’331 method of claim 5 recites the medical inhaler assembly of instant independent claim 23.
Pat’331 method of claims 6-7 recites the medical inhaler assembly of instant independent claim 25-26, respectively.
Pat’331 method of claims 10-11 recites the medical inhaler assembly of instant independent claim 28-29, respectively.
Pat’331 method of claims 14-17 recites the medical inhaler assembly of instant independent claims 31-34, respectively.
Pat’331 method of claim 18-20 recites the medical inhaler assembly of instant independent claim 38-40, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the bump engages with the two detents to retain the aerosol chamber in a folded-up or folded-down configuration.”, ln 3-5 while claim 21 recites “the aerosol chamber from a folded-up configuration to a folded-down configuration”, ln it is unclear whether the folded-up and  folded-down configurations of claim 32 are referencing the corresponding configurations of claim 1 or introducing new configurations. Examiner believes this to be a typo-graphical error and the folded-up and folded-down configuration of claim 32 are referencing the corresponding configurations of claim 1. Therefore, for the purpose of this Office Action claim 32 has been interpreted as reciting “the bump engages with the two detents to retain the aerosol chamber in the folded-up or folded-down configuration.”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30-31, 33-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al (U.S. Pub. No. 2002/0121276; hereinafter: “Genova”) in view of Snyder et al (U.S. Pub. No. 2005/0005929) in view of Jaroslavsky (U.S. Pub. No. 2016/0045686).
Regarding Claim 21, Genova discloses a medical inhaler assembly comprising: a metered dose inhaler (76; Fig. 3-5, “breath coordinated inhaler”; ¶ 0038) that comprises a medication canister (18; Fig. 2-3) and an actuator boot (102; Fig. 3; ¶ 0043) with a spray outlet (104; Fig. 3); a spacer device (10, 20, 78; Fig. 1A-6) comprising: (a) an aerosol chamber comprising a distal end (Fig. 3, the walls of spacer 10 form an aerosol chamber having a distal end adjacent mouthpiece 20); (b) a fastening means to couple the MDI to the spacer device (Fig. 3, protrusion 94 is a mechanism to couple the spacer 10 to the breath coordinated inhaler 76); (c) a swivel adapter that is configured to swivel the aerosol chamber from a folded-up configuration to a folded-down configuration (Fig. 3, pivot pins 84 and 86 work in conjunction with the recesses in the spacer 10 to form a swivel adapter); (d) a spacer mouthpiece at the distal end of the aerosol chamber (Fig. 3, mouthpiece 20); wherein the MDI is positioned substantially parallel to the aerosol chamber of the spacer device when the aerosol chamber is in the folded-up configuration (Fig. 6 depicts the inhaler 76 on the fastening means of the spacer device and in the folded-up configuration such that the inhaler 76 is substantially parallel to the spacer 10).
Genova does not specifically disclose the medical inhaler assembly wherein the spray outlet of the actuator boot comprises an MDI mouthpiece, wherein the MDI mouthpiece is inserted into the swivel adapter of the spacer device and wherein the aerosol chamber has a compressed configuration and an expanded configuration
Snyder teaches a connection mechanism between a spray outlet of an MDI being an MDI mouthpiece (distal end of boot 54; Fig. 7) and a spacer adapter comprising the mouthpiece of the MDI being inserted into the adapter of the spacer (Fig. 7, boot 54 is inserted into the opening 24 of the backpiece adapter 22 of the spacer 21; ¶ 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connection mechanism between the MDI and the spacer device of Genova with a friction fit between the spray outlet of the actuator boot of the MDI being the MDI mouthpiece and a corresponding opening in a spacer adapter as taught by Snyder, as such a modification is the simple substitution of one known spacer-inhaler connection mechanism (i.e. the friction fit between the MDI mouthpiece of the boot and spacer adapter of Snyder) for another known spacer-inhaler connection mechanism (i.e. the protrusion 94 and notch 100 connection) of Geneva to achieve the predictable result of providing a removable connection between an MDI and a spacer. Additionally, use of the friction fit of Snyder may provide an additional advantage of being a quicker connection, as no alignment between a protrusion and recess would be necessary during assembly of the two components.
The modified device of Genova does not specifically disclose the medical inhaler assembly wherein the aerosol chamber has a compressed configuration and an expanded configuration.
Jaroslavsky teaches a spacer chamber having a compress configuration and an expanded configuration (Figs. 4-5). Jaroslavksy additionally teaches that such a feature has the advantage of making the chamber easier to transport by taking up very little space (¶¶ 0006, 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the aerosol chamber of the modified device of Genova to have a compressed configuration and an expanded configuration and an expanded configuration as taught by Jaroslavsky in order to make the chamber easier to transport (See Jaroslavsky: ¶¶ 0006, 0012).
Regarding Claim 22, the modified device of Genova discloses the medical inhaler assembly wherein the aerosol chamber is a corrugated tube (See Jaroslavsky: Fig. 2, 4-5). 
Regarding Claim 23, the modified device of Genova discloses the medical inhaler assembly wherein the fastening means is a collar (See Snyder: 22; Fig. 7-9) on the swivel adapter and the MDI mouthpiece is inserted into the collar (See Snyder: Fig. 7; ¶ 0029).
Regarding Claim 24, the modified device of Genova discloses the medical inhaler assembly wherein the collar is made of a soft plastic material (See Snyder: ¶¶ 0040-0041, 0043),
Regarding Claim 25, the modified device of Genova discloses the medical inhaler assembly wherein the swivel adapter gives a folding angle in the range of 60-150° (See Genova: ¶ 0048; Examiner notes: Genova discloses an angle of folding as 90 degrees).
Regarding Claim 26, the modified device of Genova discloses the medical inhaler assembly wherein the swivel adapter gives a folding angle is in the range of 75-135° (See Genova: ¶ 0048, Examiner notes: Genova discloses an angle of folding as 90 degrees).
Regarding Claim 27, the modified device of Genova discloses the medical inhaler assembly wherein the aerosol chamber further comprises a one-way valve (See Snyder: 220; ¶¶ 0037-0038Fig. 7-9).
Regarding Claim 28, the modified device of Genova discloses the medical inhaler assembly wherein the fastening means has an opening (See Snyder: 24; Fig. 7-9), wherein the MDI mouthpiece is inserted into the opening of the fastening means (See Snyder: Fig. 7; ¶ 0029).
Regarding Claim 30, the modified device of Genova discloses the medical inhaler assembly wherein the swivel adapter comprises an inner case and an outer case that are rotatably sliding relative to each other (See Genova: Fig. 3-6; Examiner notes: Genova disclose the proximal end of spacer 10 as an inner case that rotates sliding relative to the outer case of spacer docking piece 78).
Regarding Claim 31, the modified device of Genova discloses the medical inhaler assembly wherein swiveling the swivel adapter causes the outer case to rotate around the inner case (See Genova: Fig. 3-6; Examiner notes: Genova disclose the proximal end of spacer 10 as an inner case that rotates sliding relative to the outer case of spacer docking piece 78).
Regarding Claim 33, the modified device of Genova discloses the medical inhaler assembly wherein the fastening means as a mounting bracket for the MDI (See Snyder: Fig. 7; Examiner notes: Snyder discloses opening 24 is formed by a type of mounting bracket inside the adapter 22). 
Regarding Claim 34, the modified device of Genova discloses the medical inhaler assembly wherein the mounting bracket comprising a support wall that is substantially parallel and flush against the aerosol chamber when the aerosol chamber is in the folded-up configuration (See Snyder: Fig. 7; Examiner notes: Snyder discloses the walls that form the opening 24 are substantially parallel and flush with the aerosol chamber 20 in all configurations, including the folded-up configuration)
Regarding Claim 35, the modified device of Genova discloses the medical inhaler assembly wherein the mounting bracket comprises a holding means that holds the MDI (A and B, Fig. A annotated below).

    PNG
    media_image1.png
    265
    333
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Snyder.
Regarding Claim 36, the modified device of Genova discloses the medical inhaler assembly wherein the mounting bracket comprises two separate flexing holder arms (A and B, Fig. A annotated above) that extend outward from the mounting bracket and the MDI is held between the two holder arms (See Snyder: ¶¶ 0040-0041, 0043).
Regarding Claim 40, the modified device of Genova discloses the medical inhaler assembly wherein a gap between the aerosol chamber and the actuator boot of the MDI is less than 2 cm when the aerosol chamber is in the folded-up configuration (See Genova: Fig. 6; Examiner notes: Genova depicts spacer 10 as resting against the inhaler 76 in the folded-up configuration).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Genova in view of Snyder in view of  Jaroslavsky as applied to claim 21 above, and further in view of Grychowski et al (U.S. Pub. No. 2005/0126561; hereinafter: “Grychowski”).
Regarding claim 38, the modified device of Genova discloses the medical inhaler assembly comprising an extendable barrel (See Jarosklavsky: Figs. 4-5), but is silent as to the outer diameter of the barrel.
Grychowski teaches an inhaler spacer having an outer diameter of 2 cm (¶ 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the outer diameter of the barrel of the modified device of Genova to be 2 cm as taught by Grychowski, as such a dimension is effective in delivering aerosol to a user.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Genova in view of Snyder in view of Jaroslavsky, as applied to claim 21 above, and further in view of Vito (U.S. Pub. No. 2003/0010336).
Regarding claim 19, the modified device of Genova discloses the medical inhaler assembly comprising an expandable spacer (See Jarosklavsky: Figs. 4-5), but is silent as to the lengths of the spacer in the expanded and compressed configurations.
Vito teaches an expandable/compressible spacer, wherein the length of the spacer in the compressed configuration is 3.5 cm and the length of the spacer in the expanded configuration is 20 cm (¶ 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the contracted and expanded lengths of the barrel of the modified device of Genova to be 3.5 cm and 20 cm, respectively, as taught by Vito, as such dimensions are effective in delivering aerosol to a user while still providing a compact overall device for ease of transport and storage.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alldredge (U.S. Patent No. 5,571,246), Hassan et al (U.S. Pub. No. 2018/0236189), Klein (U.S. Pub. No. 2006/0000471), and Wachter (U.S. Patent No. 6,085,742) disclose inhaler spacers that are compressible and expandable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785